Citation Nr: 0905282	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  05-12 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
2, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1969.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Detroit, Michigan 
(RO).


FINDINGS OF FACT

1.  The Veteran's service personnel records do not show that 
the Veteran had service in Vietnam for the purposes of the 
controlling regulations.

2.  There is no medical evidence of record that relates the 
Veteran's currently diagnosed diabetes mellitus, type 2, to 
military service or to any incident therein.


CONCLUSION OF LAW

Diabetes mellitus, type 2, was not incurred in, or aggravated 
by, active military service, and may not be presumed to have 
been so incurred, to include as a result of exposure to 
herbicides during service.  38 U.S.C.A. §§ 101(16), 1101, 
1110, 1112, 1113, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim for service connection 
for diabetes mellitus, type 2, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2008).  Letters dated in October 2003 and December 2005 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Moreover, the Veteran was 
notified of regulations pertinent to the establishment of an 
effective date and of the disability rating in an April 2006 
letter.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).    Thus, the purpose behind the notice requirement 
has been satisfied because the Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892 (Fed. Cir. 2007) and Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) (holding that although VCAA notice errors 
are presumed prejudicial, reversal is not required if VA can 
demonstrate that the error did not affect the essential 
fairness of the adjudication), cert. granted as Peake v. 
Sanders, ____ U.S.L.W. ____  (U.S. Jun. 16, 2008) (No. 07-
1209).; Overton v. Nicholson, 20 Vet. App. 427 (2006).

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Although 
the duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, a VA examination was not accorded 
the Veteran in this case as no questions of medical fact 
existed in light of the evidence of record.  See 38 C.F.R. 
§ 3.159(c) (4).  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of the case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. at 486.   

Additionally, all the evidence in the Veteran's claims folder 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the Veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the entire record must be reviewed, but 
each piece of evidence does not have to be discussed).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that reasons for rejecting 
evidence favorable to the claimant be addressed).

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  In order to 
establish service connection for the Veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition to the service connection regulations discussed 
above, a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
era shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 U.S.C.A. § 1116(f); 38 
C.F.R. § 3.307.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a) 
(6) (iii). 

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (type 2).  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a) (6) (iii), 3.309.

The evidence of record reveals that the Veteran did not serve 
in Vietnam.  His service personnel records reveal that he 
served aboard the USS PRINCETON in the waters offshore 
Vietnam, but there is no evidence that the Veteran's 
conditions of service involved duty or visitation in-country.  
With respect to the July 1968 letter written on American Red 
Cross stationary by the Veteran to his family, which was 
received by the RO in April 2008, there are only references 
to soldiers injured in Vietnam being brought aboard his ship, 
but no evidence that the Veteran individually went ashore.  
Moreover, the November 2003 response from the National 
Personnel Records Center indicated that they while they could 
confirm that the Veteran served on the USS PRINCETON in the 
official waters of Vietnam during three lengths of time in 
1968, they were unable to determine that the Veteran had in-
country service for the purposes of the controlling 
regulations.  Finally, the Veteran asserted in his September 
2003 claim that he was transported from the USS PRINCETON to 
a hospital ship for treatment of a skin rash, and was 
returned to the USS PRINCETON via helicopter stops in Phu Bi 
or Quang Tri, Vietnam, and Clark Air Force Base in Subic Bay, 
Republic of the Philippines, but there is no documentary 
evidence of record that this occurred.  Therefore, absent 
evidence of duty or visitation in-country, the presumption 
under 38 U.S.C.A. § 1116(f) does not apply in this case.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-
29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The United 
States Court of Appeals for Veterans Claims has specifically 
held that the provisions of Combee are applicable in cases 
involving herbicide exposure.  McCartt v. West, 12 Vet. App. 
164, 167 (1999).

The medical evidence of record does not show that the 
Veteran's currently diagnosed diabetes mellitus, type 2, is 
related to military service, to include as due to exposure to 
herbicide.  The Veteran's service treatment records, 
including his September 1969 service separation examination, 
are negative for any diagnosis of diabetes mellitus, type 2.  
While the Veteran has a current diagnosis of diabetes 
mellitus, type 2, there is no medical evidence of record that 
it was diagnosed prior to October 2003, 36 years after 
separation from military service.  See Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when a claimant failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of the claimed condition).  
Furthermore, there is no medical evidence of record, 
including objective medical opinions, relating the Veteran's 
currently diagnosed diabetes mellitus, type 2, to military 
service.  As such, service connection for diabetes mellitus, 
type 2, is not warranted.

Because the Veteran did not serve in Vietnam and there is no 
medical evidence of record that relates his currently 
diagnosed diabetes mellitus, type 2, to military service or 
to any incident therein, the preponderance of the evidence is 
against his claim for service connection.  As such, the 
benefit of the doubt doctrine is inapplicable, and the claim 
must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for diabetes mellitus, type 2, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


